 Case: 1:20-cr-00111 Document #: 115 Filed: 12/17/20 Page 1 of 1 PageID #:630

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

UNITED STATES OF AMERICA
                                        Plaintiff,
v.                                                      Case No.: 1:20−cr−00111
                                                        Honorable Virginia M. Kendall
Justin Hines, et al.
                                        Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, December 17, 2020:


         MINUTE entry before the Honorable Virginia M. Kendall as to Justin Hines,
Keith D Benson, Todd Blanken, Nicholas Stella, Casey Urlacher and Vasilios Prassas.
Teleconference Status hearing held on 12/17/2020. Defendants presence waived. The
Government reports that Parties continue to work on resolution of case before proceeding
to trial as to the remaining Defendants. Teleconference Status hearing set for 2/11/2021 at
9:30 AM. Prior to the conference call, Please click on this hyper link:
https://teleconference.uc.att.com/ecm/?bp=40444321 70&mac=2413900; to take you to
Judge Kendall's telephone conference login. From there, join conference As Guest,
ENTER YOUR NAME, Type the digits in the picture, Click on the Call Me option and
fill in your phone number (no hypens) and NAME. If you do not have access to a
computer Dial: (877)848−7030, the access code is: 2413900#. Given the increased
volume of users that is anticipated, we ask that you keep your phone on mute until your
case is called. Please also remember to SAY YOUR NAME EACH AND EVERY TIME
BEFORE YOU SPEAK. The Court is also asking that speaker phone not be used. Please
consider the sound quality when utilizing certain devices. If Parties have issues being
heard or hearing, please log off and either call in or log back in. Appearances for
Defendants are waived. By agreement of parties and pursuant to Title 18, Section 3161
(h)(7)(B)(iv) time is hereby excluded to 2/11/2021 for the filing and review of Pretrial
Motions. Mailed notice (lk, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
